VAUGHN, Judge.
Defendant’s only assignment of error is that by ordering defendant incarcerated during the course of the trial and permitting the jury to observe defendant in custody, the court violated G.S. 1-180.
The following is the only reference in the record to the incarceration which defendant alleges entitles him to a new trial:
“Court: Let the record show that the attorney for the defendant has made an objection as to the defendant being incarcerated for the night. Let the record further show that on previous occasions according to information by the Solicitor, the defendant has failed to appear in Court and on other occasions has failed to appear on time. The Court feels at this time that the presence of the defendant is necessary for the completion of this case and therefore sets a bond in the amount of $20,000.00 for his appearance at 9:30 tomorrow morning. (The Court ordered that the defendant be incarcerated overnight in the Hoke County Jail and that he be brought back to Court on the following morning in time for resumption of Court at 9:30 a.m. The following morning the defendant was' returned to thé courtroom and placed in the prisoner box which was located to the left of the bench and directly across the' courtroom from the jury box. When the defendant was initially brought into the courtroom the jury was sequestered in the jury’s chambers, but was thereafter returned to the jury box. When the defendant was ordered to rcome around’ from the prisoner box in order to rejoin his counsel for the resumption of the trial, the jury was seated in the jury box. While the defendant was proceeding, in the jury’s presence, from the prisoner box to his counsel’s table, defense counsel renewed his objection to the defendant’s having been incarcerated. At that time the Solicitor objected to the renewal of the defendant’s objection in the presence of the jury. Upon the defense and Solicitor’s objections, the Court denied the defendant’s objection to which the defendant excepted.)”
That a trial judge in his discretion may insure the presence of a defendant by ordering him into custody during the course of trial is clear. State v. Mangum, 245 N.C. 323, 96 S.E. 2d 39. There is no prejudicial error so long as that discretion is not exercised in a manner which would convey, either expressly or *556implicitly, to the jury the slightest intimation that the court had any opinion regarding defendant’s credibility as a witness or the strength of his case. State v. Doby, 18 N.C. App. 123, 196 S.E. 2d 377; State v. Barnes, 4 N.C. App. 446, 167 S.E. 2d 76.
Defendant relies on State v. Simpson, 233 N.C. 438, 64 S.E. 2d 568, and State v. McBryde, 270 N.C. 776, 155 S.E. 2d 266. In Simpson, defendant and two witnesses testified for the defense. Immediately following the testimony of the second defense witness, the court ordered defendant and his witnesses taken into custody. Although the court had recessed for the noon lunch, several of the jurors were still present in the courtroom when the above incident occurred. After the recess and the seating of the jury, defendant and the two witnesses were escorted into court by the sheriff. Later in the afternoon, the court instructed the solicitor to draw perjury indictments against defendant and his witnesses. In McBryde, when one of defendant’s primary witnesses completed his testimony, the court instructed him not to leave the room. Shortly thereafter, still in the presence of the jury, the judge and sheriff conferred secretly at the bench. The sheriff then immediately took the witness into custody, returned him to the courtroom and placed him in the prisoner’s box directly in front of the jury.
In both Simpson and McBryde the jury knew or was presumed to know that the court had participated in and ordered the incarceration of the parties under circumstances which could indicate that the court was of the opinion that their testimony was not truthful. See State v. Barnes, supra. In the instant case, assuming that since defendant was in the prisoner’s box, the jury surmised he was in custody, we are unable to find a similar possibility of prejudice. There is nothing to suggest that the circumstances surrounding the incarceration were such as would probably lead to potentially prejudicial speculation among members of the jury about the court’s opinion of the case. “It is not unusual for defendants in criminal cases to be in custody while they are being tried. . . . Certainly nothing in the record justifiably supports the conclusion that the jury heard or observed anything from which they could gain the impression that the trial judge was indicating any opinion as to the guilt of the [defendant],” or his truthfulness as a witness. State v. Barnes, supra. The jury was not present when the possibility of defendant’s incarceration was discussed; it did not see or hear the court order that incarceration; it did not see the court’s order *557being executed; and it had no reason to assume that the defendant was placed in custody for committing perjury on the witness stand or because his defense appeared insufficient.
No error.
Chief Judge Bkock and Judge Parker concur.